Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 10 February 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 19, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier et al. US 9,174,702.	Gauthier et al. discloses a snowmobile, comprising: 	a chassis 16;	a tunnel 18, attached to the chassis and including running boards located on either side of the tunnel; 	an engine 24; 	a drive track 65; and.
Claim(s) 1-4, 7-8, 19, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girouard et al. US 9,505,450.	Girouard et al. discloses a snowmobile, comprising: 	a chassis 56;	a tunnel 58, attached to the chassis and including running boards 98 located on either side of the tunnel; 	an engine 66; 	a drive track 80; and	a drivetrain 10, operatively interconnecting the engine with the drive track for delivering propulsive power to a track drive shaft 126 coupled to the drive track, wherein the running boards extend forward of an axis associated with the track drive shaft;	further including: a continuously variable transmission (CVT) 14 coupled to the engine; and a transmission case having a top drive sprocket 118 and a bottom drive sprocket 124, the top drive sprocket is coupled to receive propulsive power from the CVT and the bottom drive sprocket is coupled to the top drive sprocket to provide propulsive power received from the top drive sprocket to the track drive shaft;	wherein the bottom drive sprocket is located adjacent to one of the running boards, wherein the running board extends forward of the bottom drive sprocket (see Fig. 4);	wherein the running board located adjacent to the bottom drive sprocket includes a gap (see curved gap shown below the sprocket 124 in Fig. 3) for receiving the bottom drive sprocket;	farther including a bumper (protruding portion from the hood 92 shown in Fig. 2) and a .
Allowable Subject Matter
Claims 5, 10-13, 20-21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references disclose snowmobiles with mounted running boards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



February 13, 2021